Title: Jefferson’s Account of the Stanhope Affair, [1 November 1785]
From: Jefferson, Thomas
To: 


The assault committed in Boston on Capt. Stanhope commander of the British frigate Mercury having been given in several European papers according to the London state of it, candour obliges us to present to the eye of our readers, the same transaction as stated in depositions on oath taken by the order of that government in which it happened. Two citizens of Massachusets, of the names of Dunbar and Lowthorp, living near Boston were taken prisoners by the English during the late war. They were transferred from  one vessel to another and at length to the Mercury commanded by this Capt. Stanhope. He endeavored to force them to do duty against their country as sailors on board his ship. This they refused and for their refusals he had them frequently whipped and otherwise illtreated in the most cruel manner. The ship going to Antigua to refit, he put all his prisoners into jail, and among the rest Dunbar and Lowthorp, first giving Dunbar 24. lashes. Peace took place and these prisoners got home under the general liberation. They were quietly pursuing their occupations at home when they heard that Capt. Stanhope of the Mercury was come to Boston. This brought fresh into their minds the barbarities they had suffered from him, and kindled their indignation. They immediately went to Boston, sought for Stanhope and met him walking with some of his officers in the Mall. Dunbar stepped up to him and asked him if he recollected him, and the whippings he had given him when a prisoner on board his ship? And, having brought no weapon with him, struck at him with his fist. Stanhope stepped back, and drew his sword. The people collecting, interposed and kept the parties asunder. Stanhope retreated till he got to the door of a Mr. Morton; and there Dunbar, seeing him likely to escape, made a last violent effort to seize him, but the high sheriff was by this time arrived, and interposed and protected Stanhope from injury. The assailants withdrew as did the people also, every man to his home. Here ended all acts of force. Capt. Stanhope then thought proper to write those letters which have been published in the several papers of Europe.
On this transaction the following observations are made. By the laws of England an assault on any person whatever, whether citizen or alien can be punished only by the judges in the ordinary course of law. The king can no more interfere than any private individual. And the mode of punishment for an offence committed even against an ambassador or other diplomatic character entitled to the protection of the laws of nations was formerly the same, as where it was against any other foreigner or a citizen. Hence it happened that in the reign of Q. Anne in the year 1704. when the Russian Ambassador in London was arrested for debt by an individual and it was found that the ordinary course of punishment prescribed by the laws was not sufficiently impartial, the English parliament passed an act directing another course of punishment for offences committed on Ambassadors and other public ministers entitled to the protection of the law of nations. Still however, all  other foreigners not of the diplomatic character, remain punishable only in the ordinary course of law, and when such [an event] happens in England as that now under consideration it is punished by the judges only. The American states having on their first establishment adopted the system of British law, it follows that the assault on Capt. Stanhope in Boston is punishable in the same way as a similar assault on any foreigner in England would have been; and the answer of Govr. Bowdoin to Stanhope was precisely the answer which the king of England must have given on a similar application. Let us contrast the conduct of Mr. Stanhope, captain of the frigate Mercury, with that of the Count de Rochambaud Lieutenant general of the armies of the king of France and his Commander in chief in America: and tho’ Capt. Stanhope ‘knows not of any station more respectable than that he has the honor to fill’ one who does not think the captain of an English frigate quite the first man of the world, must beg pardon of Count de Rochambeau for presuming for a moment to place his name in such company. When this high officer was returning with his victorious army from the capture of York town and of Ld. Cornwallis and his army in that, he happened in passing thro’ the state of New York to encamp on the farm of a private citizen, and some of his souldiers, notwithstanding their general good behaviour and the great attention of his officers, burnt some of the fencing and did some other damage to the farm. The owner (who was a tory, for no whig would have done what he did) took out a writ, and delivered it to the sheriff who arrested Count de Rochambeau at the head of his army. The Count asking what was to be the next step the Sheriff explained to him that he must either give security for his appearance before the court to answer the complaint of the farmer or be carried by him to prison, such being the voice of the law, which in that country is superior to all other. The Count, without the smallest hesitation, gave security for his appearance in court, and without obliging the farmer to prosecute his suit, appointed a person to concur with him in an estimate of the damage, and paid it: an act which while it shewed the temper and sound sense of this great man did him more honour in the eyes of the Americans, and rendered him more dear to their hearts than if he had slaughtered for them thousands of their enemies. It was a triumph of law which will never be forgotten in America. It will not be pretended that the French nation want knowlege of their rights, or the spirit or force to vindicate them. But they saw that whatever might be the  malice of the individual who had instituted this process, it was nevertheless regular and therefore they never complained of it.
